Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 21, line 2, “the sidewall of the plastic container body” is inconsistent with the earlier “side wall” defined. The active insert “sidewall” should also be --side wall-- for consistency.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-14 and 19-21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Logel et al. (10,773,869)(based on prior publications) in view of Hekal (5,911,937). Logel et al. disclose a container for packaging one of medical and .    
As to claim 2, Logel et al. and Hekal each disclose the active insert as a polymer.
As to claim 3, Logel et al. disclose the flange (104) has a portion extending outward from the side wall, the portion being a horizontal portion substantially perpendicular to the side wall. 
As to claim 4, Figure 5 of Logel et al. shows the thickness of the horizontal portion of the flange being smaller than the thickness of the side wall adjacent the horizontal portion. 
In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claims 6 and 7, Logel et al. further disclose the flange (104) comprising a vertical portion extending vertically from the end of the horizontal portion of the flange at an angle of 90 degrees.
As to claim 8, Logel et al. disclose the flange (104) is a continuous peripheral flange.
As to claim 9, Logel et al. further disclose the flange (104) comprising a rounded or chamfered outer end. 
As to claims 10 and 11, Logel et al. disclose the cap is hinged (50) and the connecting element of the cap is assembled to the container body in an integral manner, with the cap configured to cooperate with the side wall of the container body to form an airtight seal (see column 1, lines 24-29).
As to claims 12-14, the container has an inherent moisture penetration rate which appears to be possibly anticipated by Logel et al.. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant. "The 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255. 
As to claims 19 and 20, each discloses a method of manufacturing the container and a method of using the container in the manner claimed.    
As to claim 21, Hekal discloses the active insert includes a sidewall that covers at least a portion of the side wall of the plastic container body (see Figure 7). 

  
Claims 1-11 and 19-21 are finally rejected under 35 U.S.C. 103 as being unpatentable over EP 3081505 in view of WO 2016/135226. EP 3081505 discloses a container for packaging one of medical and pharmaceutical products, the container  comprising a plastic container body (22) comprising a side wall (22), a base (24) and an opening (26) defining a storage volume, a flange (at 26) formed on the container body and configured to receive a connecting element (4) of a cap, the cap being provided with a tamper-evident mechanism (6), and does not disclose an active insert within the container body. However, WO 2016/135226 discloses a similar container provided with an active insert (5, see page 21, lines 14-18) within the container body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
As to claim 2, WO 2016/135226 discloses the active insert as a polymer.
As to claim 3, EP 3081505 discloses the flange has a portion extending outward from the side wall, the portion being a horizontal portion substantially perpendicular to the side wall. 
As to claim 4, EP 3081505 shows the thickness of the horizontal portion of the flange being smaller than the thickness of the side wall adjacent the horizontal portion. 
As to claim 5, EP 3081505 shows the claimed flange relationship. 
As to claims 6 and 7, EP 3081505 further discloses the flange comprising a vertical portion extending vertically from the end of the horizontal portion of the flange at an angle of 90 degrees.
As to claim 8, EP 3081505 discloses the flange is a continuous peripheral flange.
As to claim 9, EP 3081505 further discloses the flange comprising a rounded or chamfered outer end. 
As to claims 10 and 11, EP 3081505 discloses the cap is hinged and the connecting element of the cap is assembled to the container body in an integral manner, with the cap configured to cooperate with the side wall of the container body to form an airtight seal.
  As to claims 19 and 20, EP 3081505 discloses a method of manufacturing the container and a method of using the container in the manner claimed. 
.    

13.	Claim 15 is finally rejected under 35 U.S.C. 103 as being unpatentable over any one of the art as applied to claim 1 above, and further in view of any one of Taskis et al. (6,050,400), Yeager et al. (5,938,012) and Dews (4,205,750). Taskis et al., Yeager et al. and Dews each disclose a container (1; 13; respectively) for medical or pharmaceutical products included in an outer sealed package (6-8; 19) substantially impermeable to gas including moisture and oxygen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any one of the base references in an additional sealed package in the manner of either one of Taskis et al. and Dews as claimed, as such a modification would predictably further protect the content of the container from ambient conditions.  

14.	Claims 16-18 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 15 above, and further in view of Ridder (2,270,603). The previous combination does not disclose a substance able to release moisture inside a sealed package. However, Ridder discloses a substance able to release moisture inside the sealed package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealed package with a humidifying agent in the manner of Ridder as claimed, as such a modification would predictably provide the sealed package with moisture.
"The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255.
As to claim 18, Ridder further discloses the substance as a deliquescent salt.

Applicant’s arguments and amendments, filed March 19, 2021, with respect to the rejections of the claims under 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, the rejection under 103 of EP 3081505 in view of WO 2016/135226 is maintained, and a new grounds of rejection is made in view of Logel et al. in view of Hekal. The provision of an active insert as an inner container structure also acting as a liner of the container body, in combination with a particular cap structure of these two combinations is maintained to have been an obvious combination of structures known in the art under 103.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG